internal_revenue_service national_office technical_advice_memorandum date number release date index no case mis no tam-107507-00 cc ita b5 taxpayer’s name taxpayer’s address taxpayer's identification no years involved date of conference date legend m n condominium association intermediary lessee property property property property property purchaser individually or collectively related_party taxpayer issue whether two multi-party exchange transactions to which the taxpayer was party will be denied sec_1031 nonrecognition treatment as exchanges which were part of a transaction or series of transactions structured to avoid the purposes of sec_1031 conclusion each of the taxpayer’s multi-party exchange transactions was part of a transaction series of transactions structured to avoid the purposes of sec_1031 accordingly sec_1031 nonrecognition treatment is denied each of the exchanges facts in the taxable_year involved the taxpayer owned investments in real_property and operated a number of different businesses the related_party operated a retail business through a number of stores it developed and or owned some of the real_property on which its stores were located the taxpayer owned m percent of the stock of related_party members of two families that owned the stock of the taxpayer owned n percent of the stock of the related_party taxpayer and the related_party were related parties within the meaning of sec_267 and sec_1031 exchange the taxpayer owned a fee simple in a high-rise residential_rental_property property based on its belief that there was an oversupply of residential units that would persist over the long-term the taxpayer decided to dispose_of property to avoid current recognition of taxable gain on the disposition the taxpayer intended to structure the disposition as a like-kind_exchange consistent with that objective the taxpayer executed a letter of intent for the purchase of two properties property and property from the related_party at mutually agreeable prices subject_to a four party exchange the taxpayer’s basis in property was less than percent of the amount_realized from the sale of the property the related_party had acquired a parcel of land for development in it subdivided the parcel into one large parcel property and two small parcels for commercial use property the small parcels were leased or held for lease to others a shopping center which included one of related party’s stores was developed on property to finance the development of property the related_party negotiated a borrowing agreement with its bank the agreement secured_by the related party’s real properties allowed related_party to borrow up to a specified maximum amount during the period subsequent to the related party’s business experienced heightened competition from well-capitalized local and national retailers during the period related_party closed two of its stores in at a time when its borrowing agreement with its bank was approaching its upper limit related_party negotiated a percent increase in the maximum level of funds available to it under the agreement the information provided included a statement that the related_party was having trouble servicing its debt that information also indicated that approximately percent of the total principal_amount of its bank debt was due in date percent in date and the balance in date based on concerns about the slowing economy increased competition and the continued growth of its bank debt related_party decided to sell property the owner of property had the right to restrict the amount of retail business of a specified type that could be conducted on an adjoining property that competes with the shopping center on property and specifically with related party’s store on property as majority shareholder of related_party the taxpayer indicated that it had an economic_interest in acquiring property in order to control the amount of competition for the related party’s store property was adjacent to another property on which the related_party had a store the two properties shared a parking lot in the past the arrangement for parking had been a source of difficulty between the ground lessee of property and the related_party the taxpayer as majority shareholder of related_party had an interest in acquiring property since the long-term plan for that property could significantly impact the operations of related party’s store on the adjacent property on date before the taxpayer listed_property for sale it executed a letter of intent to purchase property and property from the related_party the related_party intended to use the sales proceeds to pay down its debt the letter provided that the sale was subject_to a four-party exchange the taxpayer had a low basis in property and wanted to avoid gain recognition by use of a like-kind_exchange on date the taxpayer signed a contract to sell property to the purchaser purchaser contemplated conversion of the property to a condominium and sale of the units in as is condition the sales contract stated that the taxpayer intended to transfer property by means of a deferred_exchange under sec_1031 the contract provided that the closing on property would be simultaneous with the closing of the exchange transaction closing was to take place between date and date as evidence of a weakening residential rental market which prompted its interest in selling property the taxpayer noted that the occupancy rate of property dropped progressively from percent in date to percent in october percent in january percent in date and percent in date the information did not indicate whether the trend in the occupancy rates was representative of the occupancy rates for comparable rental properties in the area in which property was located it also did not indicate whether the occupancy rate was significantly impacted by the required notice to tenant sec_120 days in advance of the end of their leases of the intended conversion of the property to a condominium the information provided indicated that the purchaser intended to convert the property to condominium ownership in as is condition the purchaser’s obligations under the contract were contingent upon a due diligence period its ability to obtain financing for percent of the purchase_price within a specified period and receipt of satisfactory reports from various building engineers as a result of purchaser’s inability to obtain financing within the specified period and a weaker than anticipated response from the condo conversion notices the taxpayer and purchaser amended the sales contract to reflect a price reduction the price reduction was for an amount that represented approximately percent of the sales_price in the initial contract the contract as amended was also subject_to purchaser obtaining financing of percent of the purchase_price on specified terms within a specified period on date the taxpayer’s board_of directors approved the sale of property for the sales_price indicated in the amended sales contract in a date letter to the purchaser a lender indicated that it was willing to consider financing purchaser’s acquisition of property if the taxpayer would provide a limited guaranty of approximately percent of the principal_amount of the loan the principal_amount of the loan was to be for an amount dollar_figure in excess of the sales_price as amended of property on date the taxpayer and purchaser extended the closing date to date on date the taxpayer entered into an exchange_agreement with intermediary the contract for the sale of property was assigned to the intermediary on date taxpayer purchaser and the lender executed a limited guaranty whereby taxpayer guaranteed_payment of a portion of the financing to be provided to purchaser although the closing on property did not take place when on date when scheduled the closing date was not formally extended the closing took place on date the same date as the closings on the related party’s sales of property and property to the intermediary for transfer to the taxpayer as replacement properties the taxpayer did not recognize the gain realized on the sale of property the related_party reported the gain realized on the sale of property the loss sustained on the sale of property was deferred in accordance with the provisions of sec_267 exchange the taxpayer owned the fee in a parcel of land that was subject_to a long-term ground lease to lessee property the lessee’s leasehold interest was subject_to a sublease to the condominium association of the condominium constructed on the land on date the board_of directors of the condominium association contacted the taxpayer concerning the potential conversion of the condominium association’s leasehold interest to a fee the taxpayer advised the board_of directors of the condominium association that it would only negotiate with the lessee and not the condominium association or its members after a period of negotiation the taxpayer and the lessee reached an agreement which provided for sale of the taxpayer’s fee to the lessee the agreement was contingent upon the lessee obtaining a binding commitment from the condominium association to purchase the interest on terms acceptable to the lessee the agreement was also contingent upon the condominium association having a firm financing commitment in place the sales_price which was determined as if the fee were not encumbered by the ground lease approximated the assessed value of the fee for real_estate_taxes the agreement was subsequently amended to provide that the taxpayer’s obligation to sell its interest in the fee to the lessee was conditioned upon the taxpayer consummating a sec_1031 exchange in an date letter of intent addressed to the taxpayer lessee offered to purchase property in that letter lessee offered to cooperate with the taxpayer so that the taxpayer could effectuate a tax deferred_exchange the taxpayer had a low basis in property and wanted to avoid gain recognition by use of a like-kind_exchange the deadline for the condominium association’s provision to the lessee of a binding commitment to purchase the fee which the lessee was to acquire from the taxpayer was repeatedly extended from date to date to date and date similarly the original closing date of date was extended to date to date and date although the material does not provide specific reasons for each of the extensions it includes a general statement to the effect that the extensions were the result of the contract conditions not being satisfied on date the taxpayer the lessee and the condominium association executed an assignment assumption and release agreement substituting the condominium association for the lessee so that the taxpayer and the condominium association could negotiate and consummate any sale directly between each other under the terms of the agreement the condominium association could cancel the proposed purchase if by date it had not obtained an executed sale agreement acceptable to both parties a firm financing commitment to purchase the taxpayer’s interest and a binding commitment from a specified percentage of condominium unit owners to purchase the leased fee interest in the land from the condominium association despite the fact that the conditions specified in the assignment assumption and release agreement were not fulfilled by the date deadline and the absence of an extension of that deadline or the date closing date a sales contract was signed on date the taxpayer’s board_of directors approved the sale on date the contract contained conditions similar to those included in the assignment assumption and release agreement and specified date as the closing date the closing date was subsequently extended to date to allow the condominium association time to satisfy the conditions of the contract the additional time was not needed on date the taxpayer’s board_of directors approved the sale of property and related party’s board_of directors approved the sale of property the closing on the sale of property to the condominium association and the intermediary’s application of the sales proceeds and additional funds provided by the taxpayer to purchase property from related_party took place on date the taxpayer represents that it always intended to have a deferred_exchange and that a direct exchange was never considered the taxpayer had previously engaged in sec_1031 exchanges in and applicable law sec_1031 of the internal_revenue_code provides that no gain_or_loss is recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment sec_1031 provides that the basis_of_property acquired in a like-kind_exchange is the same as that of the property exchanged decreased by the amount of any money received by the taxpayer and increased in the amount of gain or decreased in the amount of loss to the taxpayer that was recognized on such exchange sec_1_1031_k_-1 of the regulations establishes various safe harbors for deferred exchanges which provide that a taxpayer is not in actual or constructive receipt of money or other_property not of like-kind for purposes of sec_1031 one of the safe harbors listed in paragraph g is that for a qualified_intermediary sec_1_1031_k_-1 of the regulations defines a qualified_intermediary as a person who a is not the taxpayer or a disqualified_person and b enters into a written_agreement with the taxpayer the exchange_agreement and as required by the exchange_agreement acquires the relinquished_property from the taxpayer transfers the relinquished_property acquires the replacement_property and transfers the replacement_property to the taxpayer sec_1_1031_b_-2 of the regulations provides that in the case of simultaneous transfers of like-kind properties involving qualified intermediaries as defined in sec_1_1031_k_-1 the qualified_intermediary is not considered the agent of the taxpayer for purposes of sec_1031 in such a case the transfer and receipt of property by the taxpayer is treated as an exchange sec_1031 provides that if a taxpayer exchanges property with a related_person resulting in nonrecognition_of_gain_or_loss under this section with respect to the exchange determined without regard to this subsection and within two years of the date of the last transfer which was part of such exchange the related_person or the taxpayer disposes of the property received in the exchange there shall be no nonrecognition_of_gain_or_loss under sec_1031 any gain_or_loss required to be recognized by the taxpayer by reason of sec_1031 shall be taken into account as of the date such latter disposition occurs sec_1031 provides that for purposes of paragraph f there shall not be taken into account any disposition a after the earlier of the death of the taxpayer or the death of the related_person b in a compulsory or involuntary_conversion within the meaning of sec_1033a if the exchange occurred before the threat or imminence of such conversion or c with respect to which it is established to the satisfaction of the secretary that neither the exchange nor such disposition had as one of its principal purposes the avoidance of federal_income_tax sec_1031 provides that the term related_person means any person bearing a relationship to the taxpayer described in sec_267 or sec_707 sec_1031 provides that sec_1031 shall not apply to any exchange which is part of a transaction or series of transactions structured to avoid the purposes of sec_1031 sec_267 provides that no deduction shall be allowed in respect of any loss from the sale_or_exchange of property directly or indirectly between persons specified in any of the paragraphs of subsection b sec_267 includes two corporations which are members of the same controlled_group as defined in subsection f as a relationship referred to sec_267 sec_267 provides that for purposes of sec_267 the term controlled_group has the meaning given to such term by sec_1563 except that a more than percent shall be substituted for at least percent each place it appears in sec_1563 and b the determination shall be made without regard to subsections a certain insurance_companies and e c stock owned by certain employees’ trusts described in sec_401 of sec_1563 sec_267 provides that in the case of any loss from the sale_or_exchange of property between members of the same controlled_group and to which subsection a applies subsection a and d shall not apply to such loss but such loss shall be deferred until the property is transferred outside such controlled_group and there would be recognition of loss under consolidated_return principles or until such other time as may be prescribed by regulations analysis examination proposed denial of nonrecognition treatment for the taxpayer’s multi-party exchanges based on the application of sec_1031 the multi-party exchanges facilitated the shifting of the taxpayer’s low basis in its relinquished_property property and property to the replacement_property propertie sec_2 and which had been owned by the related_party prior to the transactions that included the exchanges the transactions facilitated the taxpayer related_party controlled group’s reduction in its investment in real_property and application of amounts realized from the sale of the taxpayer’s relinquished_property to reduction of the related party’s bank debt the consequences of the transactions were those to which sec_1031 is specifically addressed ie basis shifting and cashing out of investments through transactions series of transactions which involve an exchange and related parties for the reasons set forth below we agree with examination’s determination the most frequently cited rationale for nonrecognition_of_gain_or_loss on exchange of like-kind properties is continuity of investment in circumstances where a taxpayer has not cashed-out an investment recognition of gain_or_loss is not appropriate see h_r rep no 101st cong 1st sess h_r rep no 101st cong 1st sess indicates that the committee was aware that related parties engaged in like-kind_exchanges of high basis property for low basis property in anticipation of the sale of the low basis property in order to reduce or avoid the recognition of gain on a subsequent sale of the low basis property the committee also took note of the fact that the installment_sale provisions addressed taxpayers’ use of related_party installment_sales of low basis property to avoid current recognition of income on a second_disposition of the property to an unrelated party sec_453 provides in general if any person disposes of property to a related_person the first_disposition and within two years of the first_disposition and before the person making the first_disposition receives all payments with respect to such disposition the related_person disposes of the property the second_disposition the amount_realized on the second_disposition shall be treated as received at the time of the second_disposition by the person making the first_disposition the effect of sec_453 is to treat the taxpayer and related_party as if they were a single economic unit if the amount of the payments received with respect to the second_disposition is in excess of the amount of the payments taken into account with respect to the first_disposition the excess is treated as if it were a payment with respect to the first_disposition the gain inherent in such excess is required to be recognized as the economic unit has cashed out that portion of its investment in the property which was sold continued availability of the installment_method for the related_party sale would facilitate tax_avoidance ie the taxpayer would defer the tax on the related_party installment_sale while a second_disposition for cash would result in no gain absent sec_453 the taxpayer could structure the installment_sale so no principal payments would be due and no income recognized until some distant future date the time value of the investment return on the tax savings could fund the eventual tax payment sec_1031 is patterned on sec_453 the committee believed a related_party exchange which was followed shortly thereafter by a disposition of the property received in the exchange should not be accorded nonrecognition treatment h_r rep no 101st cong 1st sess denial of nonrecognition treatment for the exchange involved in such transactions would eliminate the potential for basis shifting which facilitated nonrecognition of gain on the subsequent disposition of the property received in the exchange sec_1031 provides that certain dispositions will not be taken into account for purposes of sec_1031 the excepted dispositions include a a disposition after the earlier of the death of the taxpayer or the death of the related_person b a compulsory or involuntary_conversion within the meaning of sec_1033 if the exchange occurred before the threat or imminence of such conversion or c a disposition with respect to which it is established to the satisfaction of the secretary that neither the exchange nor such disposition had as one of its principal purposes the avoidance of federal_income_tax house conf_rep no 101st cong 1st sess indicates that the senate amendment was the same as the house bill except that the non-tax avoidance exception generally would apply to a transaction involving certain exchanges of undivided interests dispositions in nonrecognition transactions and transactions that do not involve the shifting of basis between properties the taxpayer advanced a number of arguments in support of the position that its two exchange transactions are entitled to nonrecognition treatment under sec_1031 first argument the application of sec_1031 is limited to circumstances in which an exchange described in sec_1031 and b and a sec_1031 disposition would have been feasible the taxpayer maintains that direct exchanges-subsequent sales similar to those described in h_r rep no 101st cong 1st sess were not feasible in its circumstances and consequently it and related_party were not the kind of related parties to whom the related_party rules were intended to apply the position advocated by the taxpayer would interpret sec_1031 as if it only applied to transactions structured to avoid a direct related_party exchange and then only if such transactions would have been feasible in circumstances which were the result of the taxpayer’s actions and planning by its express terms sec_1031 denies nonrecognition treatment to any exchange that is part of a transaction series of transactions structured to avoid the purposes of sec_1031 the focus of sec_1031 is avoidance of the purposes of sec_1031 rather than avoidance of a specific type of transaction the purpose of sec_1031 as indicated in the legislative_history is to deny nonrecognition treatment to any exchange other than the direct exchanges specifically addressed in sec_1031 that is part of a transaction series of transactions which involves related parties and is structured to avoid the purposes of sec_1031 eg denial of nonrecognition treatment for any exchange that is part of a transaction series of transactions that involve basis shifting cashing out of an investment reduction or avoidance of gain or acceleration of losses by its express terms sec_1031 denies sec_1031 nonrecognition treatment to any exchange which is part of a transaction structured to avoid the purposes of sec_1031 the exchange need not be a direct related_party exchange consequently a position that sec_1031 only applies in circumstances where a direct related_party exchange-subsequent sale would have been feasible would unwarrantedly restrict the application of sec_1031 on the basis of circumstances that have little if any relationship to the purposes of that section there is no authority for such a position even though the feasibility of a direct related_party exchange-subsequent sale is not a criterion for application of sec_1031 the information provided would not support a conclusion that such transactions were not feasible in the circumstances although the terms and conditions of a direct exchange may have differed from those agreed upon in anticipation of a deferred_exchange a direct exchange was possible the taxpayer asserts that deteriorating real_estate market conditions and various contingencies or escape clauses in the letters of intent and sales contracts for the relinquished properties increased the risks associated with the transactions unrelated purchasers of the properties might attempt to negotiate price reductions or withdraw from the purchase of the relinquished properties from the related_party after a direct exchange a direct exchange would have been perceived as an attempt to shift those perceived risks to the related_party and its bank which was also the taxpayer’s bank the transactions would have adversely affected both the taxpayer’s and related party’s banking relationships as well as the related party’s relationship with its minority shareholders the members of the taxpayer’s board_of directors who were also members of the related party’s board_of directors may have been subject_to conflict of interest charges if the transactions produced disappointing results based on these considerations the taxpayer argues that it and the related_party were precluded from acting as related parties and a single_taxpayer for those same reasons the taxpayer stated that a direct exchange-subsequent sale was not even considered a possibility had any such plan been suggested it would have been rejected the fact the sale of each of the taxpayer’s relinquished properties was interdependent with and conditioned upon the taxpayer consummating a like-kind_exchange and the simultaneous closings on sale and exchange transactions series of transactions belies the taxpayer’s position the taxpayer described each of the contractual agreements between the parties as a mutually interdependent part of an integrated_plan each transaction was contingent upon the successful completion of the other transactions direct exchanges-subsequent sales also could have been structured as mutually interdependent transactions with simultaneous closings if additional assurance of performance by the unrelated purchasers of the relinquished properties had been desired the related_party could have required the unrelated purchasers to provide such assurance the direct related_party exchanges-simultaneous dispositions need not have resulted in constructive receipt of the sales proceeds by the taxpayer the related_party could have been the seller of the taxpayer’s relinquished properties which it received in the direct exchange the related party’s sales could have been interdependent with and conditioned upon the direct exchange in the same manner that the taxpayer’s transfer of its relinquished properties to the intermediary and the intermediary sales of those properties were conditioned upon the taxpayer’s ability to consummate a like-kind_exchange the taxpayer could have had no right to sales proceeds so there would have been no issue concerning constructive receipt with respect to the taxpayer the information submitted does not provide any support for the taxpayer’s statement that direct related_party sales-subsequent dispositions would have adversely affected the relationship of either the taxpayer or the related_party with its bank s there is no evidence that the bank s had any input concerning the structure of the transactions mutually interdependent direct related_party exchanges-subsequent sales could have precluded shifting of risk from the taxpayer to the related_party and need not have adversely affected the related party’s relationship with its minority shareholders the agreement could have provided that the exchanges would be conditioned upon the sales and would not take place if the sales did not occur there would have been no risk shifting to the related_party or its minority shareholders although the taxpayer states that direct exchanges-subsequent sales would have presented additional risk because of the declining real_estate market the information provided does not establish a basis for a position that mutually interdependent direct exchanges-subsequent sales similar to those described above could not have been structured within the considerable period between initiation of negotiations and closing of the transactions that actually took place although the taxpayer stated that direct related_party exchanges-subsequent sales would have exposed individuals who were members of the boards of both the taxpayer and the related_party to potential conflict of interest charges such transactions would not appear to have presented any greater potential for such allegations than that posed by the actual transactions for the reasons indicated above mutually interdependent direct related_party exchanges-subsequent sales need not have shifted risk to the related_party or its minority shareholders the information provided indicates that the properties involved in the transactions were subject_to independent appraisals and that the transactions took account of the fair_market_value of the properties there is no reason to contest the taxpayer’s statement that direct exchanges- subsequent sales were not even considered by the parties the taxpayer is sophisticated in tax matters and had been involved in prior like-kind_exchanges given this knowledge it is almost certain that the taxpayer knew that direct exchanges- subsequent dispositions would have resulted in denial of nonrecognition treatment the related_party would have been denied nonrecognition treatment on the exchanges because the properties received in the exchange would have been sold rather than held for use in a trade_or_business or for investment the taxpayer would have been denied nonrecognition treatment for the exchanges by reason of sec_1031 the taxpayer also knew that the objective of avoiding current tax on the disposition of property and property was dependent upon avoiding the application of sec_1031 that knowledge and prior experience with like-kind_exchanges provides support for a position that the subject transactions were structured to avoid the purposes of sec_1031 such a position would be consistent with the taxpayer’s attribution of the structure of the subject transactions to tax planning and the description of each of the contractual agreements between the parties as a mutually interdependent part of an integrated_plan each transaction was contingent upon the successful completion of the other transactions there is no indication that the taxpayer ever contemplated acquisition of replacement_property other than the property of the related_party it executed a letter of intent for the purchase of some of the properties before negotiating the sale of its relinquished_property the taxpayer did not cite any authority in support of its position that criteria other than the relationship of the parties involved are relevant to application of a provision such as sec_1031 that provides specific treatment for related parties sec_1031 provides a definition of the term related_party for purposes of sec_1031 sec_1031 provides that for purposes of sec_1031 the term related_person means any person bearing a relationship to the taxpayer described in sec_267 or sec_707 even if the taxpayer had demonstrated circumstances that precluded it and the related_party from acting as related parties there is no authority that would support an exception from the related_party provisions the application of the related_party rules is not dependent upon parties acting as related parties sec_267 denies deduction of a loss sustained on a related_party sale regardless of the fact that the terms of sale were arms length congress imposed an absolute prohibition against deduction of losses on sale of property to a related_party because the property remained in the related group after the sale irrespective of whether the sale was bona_fide voluntary or involuntary or direct or indirect h_r 73d cong 2d sess c b part s rept 73d cong 2d sess c b part in order to implement congressional intent for an absolute prohibition of deduction of losses on related_party sales it is essential that no exceptions from the sec_267 attribution_rules be allowed the fact that sec_1031 provides for application of the attribution_rules of sec_267 and that sec_1031 provides specific exceptions from the treatment indicated by sec_1031 for direct related_party sales- subsequent exchanges evidences congressional intent that the exceptions be limited to those provided for in sec_1031 under the taxpayer’s view application of sec_1031 would require a preliminary determination whether a direct exchange-subsequent sale would have been feasible in the circumstances that existed at the time the transactions took place circumstances that to a significant extent were created by the taxpayer’s planning there is no authority for such a position such an interpretation would allow related parties to easily avoid the application of sec_1031 by using an agreement that solely provided for a deferred_exchange it would restrict the application of sec_1031 on the basis of an irrelevant criterion second argument the taxpayer’s multi-party exchanges are not subject_to sec_1031 since the application of that section is limited to circumstances that involve a direct or indirect related_party exchange the taxpayer’s exchange transactions involve related_party sales of replacement_property for its exchange transactions with the intermediary sec_1031 does not apply in the absence of a direct or indirect related_party exchange the taxpayer believes the senate_finance_committee report’s inclusion of an example which involves an indirect related_party exchange is indicative that the application of sec_1031 is limited to circumstances that involve a direct or indirect related_party exchange it maintains sec_1031 has no application to its multiparty exchanges because those transactions involved related_party sales ie the related party’s sales of property property and property to the taxpayer as replacement_property for its exchange transactions with the intermediary rather than direct or indirect related_party exchanges the focus of sec_1031 is any exchange which is part of a transaction series of transactions structured to avoid the purposes of sec_1031 rather than transactions structured to avoid a transaction or a specific type of transaction the purpose of sec_1031 as indicated in the legislative_history is to deny nonrecognition treatment to any exchange other than the direct exchanges specifically addressed in sec_1031 that is part of a transaction series of transactions which involves related parties and is structured to avoid the purposes of sec_1031 eg denial of nonrecognition treatment for any exchange that is part of a transaction series of transactions that involve basis shifting cashing out of an investment reduction or avoidance of gain or acceleration of losses by its express terms sec_1031 denies sec_1031 nonrecognition treatment to any exchange which is part of a transaction structured to avoid the purposes of sec_1031 the exchange need not be a direct related_party exchange the example in the senate_finance_committee report is indicative that reordering the sequence of transactions will not place the transactions beyond the scope of sec_1031 if the application of sec_1031 were limited to circumstances which involved a direct related_party exchange the provision would be meaningless since its application could be so easily circumvented by using an intermediary the use of an intermediary to avoid tax on a disposition of a taxpayer’s relinquished low basis property to an unrelated party and the intermediary’s application of the sales proceeds to purchase replacement_property from a related_party facilitates avoidance of the purposes of sec_1031 accordingly sec_1031 denies nonrecognition to any exchange involved in such transactions third argument the use of the intermediary in the taxpayer’s multiparty exchange transactions was required to avoid the taxpayer having constructive receipt of the sales proceeds from the relinquished properties sec_1_1031_b_-2 of the income_tax regulations provides that a qualified_intermediary is not considered the agent of the taxpayer for purposes of sec_1031 based on recognition of a qualified_intermediary as a participant in an exchange transaction rather than an agent of a participant and the intermediary’s purchase of replacement properties from the related_party the taxpayer’s transactions involved related_party sales rather than related_party exchanges subject_to sec_1031 structuring of a transaction which involves an exchange to justify the use of a qualified_intermediary will not place the transaction beyond the scope of sec_1031 if the transaction facilitate avoidance of the purposes of sec_1031 basis shifting or identical consequences between related parties tax free or tax deferred cashing out of an investment by a taxpayer or a related_party reduction or avoidance of tax acceleration of losses etc in such circumstances sec_1031 will apply to deny nonrecognition with respect to the exchange transaction the safe_harbor provisions of sec_1 b concerning qualified intermediaries will not cause a transaction series of transactions that is structured to avoid the purposes of sec_1031 to be beyond the scope of sec_1031 sec_1_1031_b_-2 specifically provides that the qualified_intermediary will not be considered the agent of the taxpayer for purposes of sec_1031 the characterization does not apply for purposes of sec_1031 fourth argument the taxpayer’s multiparty exchange transactions are not subject_to sec_1031 sec_1031 provides that the disposition of property received in a direct related_party exchange will not be taken into account for purposes of sec_1031 if neither the exchange nor the disposition had as one of its principal purposes the avoidance of federal_income_tax accordingly one of the purposes of sec_1031 is to disregard any disposition that does not involve tax_avoidance a disposition not taken into account for purposes of sec_1031 by reason of sec_1031 does not avoid the purposes of sec_1031 sec_1031 is not applicable to such a disposition since it does not avoid the purposes of sec_1031 sec_1031’s preservation of nonrecognition treatment for an exchange in circumstances which involve an excepted disposition is indicative that the phrase avoidance of federal_income_tax does not encompass tax_deferral pursuant to sec_1031 the taxpayer’s multiparty exchanges which provide tax_deferral pursuant to sec_1031 are not subject_to sec_1031 the argument does not consider the requirement of sec_1031 that a taxpayer must satisfy the service that tax_avoidance was not a principal purpose of both an exchange and disposition in order for a disposition not to be taken into account for purposes of sec_1031 by reason of sec_1031 if circumstances warranted a conclusion that tax_avoidance was one of the principal purposes for an exchange a disposition would not be excepted by sec_1031 from treatment as such for purposes of sec_1031 sec_1031 and address the consequences of a direct related_party exchange and a subsequent sale of the property received in the exchange the taxpayer’s multiparty exchanges are not within the scope of sec_1031 however even if the tax_avoidance standard of sec_1031 were applied to the taxpayer’s multiparty transactions the conclusion would be that the taxpayer has not established that tax_avoidance was not one of the principal purposes of the exchange and or the disposition of the taxpayer’s relinquished_property the use of a qualified_intermediary in circumstances involving the sale of a taxpayer’s relinquished_property and the intermediary’s application of the sales proceeds to purchase replacement_property from a related_party will generally be treated as facilitating cashing out of an investment the legislative_history of sec_1031 indicates that denial of nonrecognition treatment for an exchange that facilitates cashing out of an investment was one of the purposes for the enactment of the provision the taxpayer’s transactions were structured to alter the sequence of the transactions in an attempt to avoid the application of sec_1031 the example in the senate_finance_committee report indicates that such actions will not preclude the application of sec_1031 fifth argument sec_1031 must distinguish between cases such as taxpayer’s that are the result of tax planning and those that are the result of abusive tax_avoidance ie cases that would not qualify as sec_1031 exceptions sec_1031 has no application to the taxpayer’s exchange transactions because they were the result of tax planning an argument that the taxpayer’s transactions are the result of tax planning provides basis for application of sec_1031 to deny nonrecognition for taxpayer’s exchanges as part of a transaction or series of transactions structured to avoid the purposes of sec_1031 the structure of the subject transactions their intended results ie basis shifting cashing out an investment the interdependence of each of the transactions on each of the other transactions and the taxpayer’s statement that the transactions were the result of tax planning compel a conclusion that the transactions were structured to avoid the purposes of sec_1031 the structure of the transactions was driven by the intent of the taxpayer and the related_party to cash_out of some of the taxpayer’s investment in appreciated_property with a low basis without current tax consequence in a manner that would provide funds for reduction of the related party’s debt without the necessity of an additional capital_contribution by or loan from the taxpayer denial of nonrecognition treatment for an exchange that is part of transactions structured for such purposes is consistent with the intent of sec_1031 if tax planning were a basis for exception from anti-abuse provisions such as sec_1031 the provisions would have no impact as many tax abusive transactions evidence significant and ingenious planning a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent - end -
